Citation Nr: 0004437	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-17 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for resection of 
the small intestine, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the right hand and arm, 
currently evaluated as 40 percent disabling.

4.  Entitlement to an increased evaluation for an injury of 
the abdominal wall as a residual of SFW and surgeries, 
currently evaluated as 30 percent disabling.

5.  Entitlement to a compensable evaluation for bilateral 
frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1949 to July 
1952.  This appeal arises from a March 1997 rating decision 
of the Columbia, South Carolina, Regional Office (RO).  In 
this decision, the RO denied service connection for the 
veteran's bilateral hearing loss.  Also denied was the 
veteran's claims for increased evaluations for his resection 
of the small intestine, residuals of a shell fragment wound 
(SFW) of the right hand and arm, an injury of the abdominal 
wall as a residual of SFW and surgeries, and bilateral frozen 
feet.  He appealed these determinations.  By rating decision 
of August 1997, the RO granted an increased evaluation for 
the veteran's abdominal wall injury to 30 percent disabling.  
The veteran continued his appeal.  The issues of increased 
evaluations for resection of the small intestine, residuals 
of a SFW of the abdomen, and residuals of frozen feet are 
discussed in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during his 
combat experiences in the Korean War.

2.  Although hearing loss was not shown in service, the 
veteran has asserted experiencing temporary total deafness in 
service for which he was unable receive treatment, a gradual 
diminishment of hearing since service, and he currently has a 
bilateral sensorineural hearing loss recognized as a 
disability for VA purposes.

3.  The veteran's service-connected right arm and hand 
disability is characterized by well-healed scars except for a 
muscle hernia over the mobile wad, some loss of grip 
strength, some limitation of motion in the right wrist and 
forearm to include inability to perform ulnar and radial 
deviation, and slight interference with radial circulation.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (1999).

2.  An evaluation in excess of 40 percent is not warranted 
for the veteran's residuals of a SFW of the right hand and 
arm.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.118, Diagnostic 
Codes (Codes) 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 
5214, 5215, 5307, 5308, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was given a comprehensive physical examination in 
January 1949 upon his entrance into active service.  He was 
reported to be able to hear a whispered and spoken voice at 
15 feet in both ears.  The veteran's separation examination 
was conducted in July 1952 and similar findings regarding his 
bilateral hearing were noted.

By rating decision of August 1952, the RO awarded the veteran 
service connection for residuals of SFW to his right forearm.  
A rating of these residuals was deferred until additional 
medical evidence could be gathered.  The veteran was afforded 
a   U. S. Department of Veterans Affairs (VA) compensation 
examination in September 1952.  It was noted by the examiner 
that the veteran made no complaints regarding his ears.  In a 
rating decision of September 1952, the RO granted service 
connection for a SFW of the right forearm with muscle hernia.  
This disability was evaluated under the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code (Code) 
5308 as 20 percent disabling, effective from July 1952.

The RO issued a rating decision in March 1953 that 
recharacterized the veteran's right forearm disability as a 
through and through SFW, depressed and tender, of the right 
forearm with muscle damage and hernia.  This disorder was 
evaluated as 30 percent disabling effective from July 1952 
under Code 5307.  This evaluation was based on a Board 
decision issued in February 1953.

VA treatment records dated from June 1988 to February 1990 
were associated with the veteran's claims file in March 1990.  
These records failed to note any complaints or diagnosis for 
defective hearing.  By rating decision of March 1990, the RO 
confirmed and continued the evaluations of the veteran's 
service-connected disabilities.

In February 1997, the veteran filed a claim for an increased 
evaluation for residuals of a SFW of the right hand and arms.  
He also filed a claim for service connection for bilateral 
hearing loss.  The veteran claimed that this hearing loss was 
sustained due to noise from combat to include gunfire and 
impacting shells.

VA treatment records dated from November 1995 to October 1996 
were incorporated into the claims file in March 1997.  
Occupational therapy records of November 1995 noted treatment 
of the veteran's right wrist and forearm.  He complained of 
stiffness in his right wrist in the mornings.  Range of 
motion in the right wrist was flexion from 0 to 30 degrees 
and extension from 0 to 12 degrees.  At its worst, range of 
motion in the metacarpophalangeal (MP) joint was from 0 to 75 
degrees.  Approximately one month later, range of motion in 
the right wrist was from 0 to 30 degrees flexion and from 0 
to 23 degrees extension.  At its worst, range of motion in 
the MP joint was 0 to 85 degrees.  Grip strength in the right 
hand was at 60 pounds and in the left at 75 pounds.

A VA orthopedic examination was provided to the veteran in 
July 1997.  It was noted that the veteran underwent surgery 
in October 1994 in order to repair an advanced slack wrist 
deformity of the right wrist that was indicative of a 
previous injury to his scapholunate ligament that had gone 
undetected in the past.  This surgery consisted of scaphoid 
excision and ulnar column fusion of the right wrist.  It was 
reported by the veteran that this surgery had reduced the 
pain in his right wrist; but had increased the stiffness, 
decreased range of motion, and decreased grip strength in 
this joint.  On examination, the scars on the veteran's right 
forearm and wrist were well-healed.  However, there was some 
herniation of the muscle on the wound over the mobile wad.  
There was no effusion in the right wrist or elbow.  Range of 
motion in the right wrist was from 5 degrees of flexion to 10 
degrees extension.  The right wrist was incapable of radial 
or ulnar deviation.  The right forearm was capable of 80 
degrees of pronation and 70 degrees supination.  Range of 
motion in the right elbow was from 0 to 135 degrees.  There 
was full range of motion in all digits of the right hand.  
There was sensation to touch in the fingers of the right 
hand, but the veteran claimed that this was diminished when 
compared to the left hand.  It was noted that the veteran had 
normal capillary refill in the right hand, but testing 
revealed slightly slower filling through the radial artery.  
Grip strength in the right hand was noted to be a 4 on a 
scale of 1 to 5 with grip strength in the left hand being 5 
out of 5.  There were early signs of Dupuytren's contracture 
in the right hand, but no actual contractures at the present 
time.  The diagnoses included a history of right forearm SFW, 
a slack wrist deformity due to a missed scapholunate injury 
at sometime in the past, status post scaphoid excision and 
ulnar palm fusion with residual decrease in right wrist 
motion and right hand strength, and evidence of early 
Dupuytren's contracture of the right hand.

In July 1997, the veteran received a VA audio examination.  
He reported a history of noise exposure for the three and one 
half years he was in the military.  This included an acoustic 
"incident" during the veteran's combat duty in Korea when 
he was hit with the "back flash" of a 57 millimeter (mm) 
recoilless rifle.  He reported post-service noise exposure to 
include driving long-distance trucks, outboard motors, 
lawnmowers, and weedeaters.  Audiometry testing revealed the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
45
60
80
80
LEFT
-
25
60
80
95

The average puretone threshold for the frequencies tested was 
66 Hertz in the right ear and 65 Hertz in the left ear.  
Speech recognition was found to be 72 percent in both ears.  
The diagnosis was mild to profound sensorineural hearing loss 
on the right side in frequencies above 250 Hertz and moderate 
to profound sensorineural hearing loss on the left side in 
frequencies above 1,000 Hertz.

During his hearing on appeal in January 1998, the veteran 
testified that he was exposed to gunfire and loud noises 
during his combat tour in the Korean War.  He alleged that a 
specific incident of acoustic trauma happened during this 
tour when he was hit by the backblast of a 57 "caliber 
rifle" that he fired at the enemy.  After this incident, the 
veteran was deaf for four days and had ringing in his ears.  
He asserted that his hearing later returned, but he could not 
go on sick call at the time because his unit was surrounded 
by the enemy.  The veteran testified that he had a big SFW 
scar on his right forearm that was sustained in combat.  He 
claimed that he had poor circulation in this arm that caused 
his right hand to turn white.  It was also alleged by the 
veteran that his treating physicians had told him that his 
SFW had caused nerve damage in the arm.  The veteran asserted 
that his physician's informed him that his right wrist had to 
be fused due to damaged cartilage that was result of a prior 
sprain.  He testified that he did not remember ever spraining 
his right wrist, but felt it may have happened at the same 
time he received his SFW as this incident had knocked him 
unconscious.  The veteran noted that his right arm was his 
dominant extremity.  He claimed that he had difficulty 
writing and picking things up with his right hand and arm.  
It was alleged by the veteran that his right arm would ache 
and become tired.  He acknowledged that there had been no 
swelling in his right arm since 1992.  

VA medical records dated from October to December 1997 were 
associated with the claims file in January 1998.  The veteran 
was hospitalized from October to November 1997 for repair of 
an incisional ventral hernia in the lower right quadrant.  
Outpatient records dated in December 1997 noted follow-up to 
this surgery.  The veteran was afforded an electromyogram 
(EMG) in December 1997.  He complained of numbness and 
tingling in both hands, but worse on the right side.  It was 
reported that the veteran was positive for a history of 
diabetes mellitus that was controlled with oral agents.  On 
physical examination, the intrinsic muscles of the hands were 
noted to have atrophy.  There was also decreased sensation in 
the ulnar aspect of both upper extremities with markedly 
positive Tinel's sign in both extremities.  Limitation of 
motion was found in the right wrist due to surgical fusion.  
Motor strength was intact with some weakness, worse in the 
right extremity than the left.  After EMG testing was 
complete, the impression was bilateral ulnar neuropathy with 
denervation, right worse then left.  An outpatient record of 
late December 1997 noted the findings of the EMG.  The 
impression was diabetic neuropathy.  An outpatient record 
from late January 1998 noted that the veteran complained that 
his bilateral upper extremity neuropathy had become worse.  
He described it as a constant burning, aching pain.

The veteran was provided with VA neurological and orthopedic 
examinations in March 1998.  On the neurological examination, 
the veteran complained of tingling in the ulnar parts of his 
hands since his surgery conducted in October 1997.  He also 
claimed that he had a tendency to drop things held in his 
hands due to weakness.  It was also reported that the veteran 
had an eight- to nine-year history of diabetes.  He had 
hearing loss that required the use of hearing aids.  On 
examination, the veteran was found to be right-handed.  There 
was atrophy and weakness in the right ulnar innervative hand 
muscles with a similar weakness noted in the same muscles of 
the left hand.  This weakness was found to be 4 on a scale of 
1 to 5.  There was a positive Tinel's sign in both wrists and 
elbows over the ulnar nerve.  Sensory testing revealed 
decreased pin and light touch sensation in the ulnar 
distribution on both sides.  Coordination movements were 
normal.  The diagnosis was bilateral ulnar neuropathy more 
marked on the right side.  The examiner opined that this 
neuropathy was probably due to diabetes mellitus.  

The report of the VA orthopedic examination noted the 
veteran's complaints of numbness and tingling from his elbows 
to his hands.  However, he claimed that his right arm was 
worse than his left.  It was reported that these symptoms 
interfered with his ability to pick-up objects.  On 
examination, the veteran was determined to be right-handed.  
There was positive Tinel's sign at the elbows.  Significant 
interosseous wasting was found that was worse on the right 
extremity.  Strength in the upper extremities was found to be 
normal and his reflexes were intact.  The assessment was 
peripheral and ulnar neuropathy most likely secondary to 
diabetes.

A supplemental statement of the case was issued to the 
veteran in June 1998.  He was informed that his claims for 
service connection for hearing loss and an increased 
evaluation for his SFW to the right forearm had been denied.  

II. Analysis 

A.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with the U. S. military during a 
period of war, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service connection of such an 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The objective evidence indicates that the veteran was engaged 
in combat with the enemy during the Korean War.  Given the 
likelihood of exposure to acoustic trauma associated with 
combat service, the veteran's competence to establish the 
occurrence of an in service injury, and the provisions of 
38 U.S.C.A. § 1154(b), the Board accepts the veteran's 
account of experiencing acoustic trauma during these combat 
experiences as credible.  The veteran also claims that he 
experienced temporary, total deafness for a brief period 
during combat and was unable to get medical attention.  This 
is consistent with the circumstances of his service during 
the Korean War.

The Board acknowledges that there is no objective evidence of 
hearing loss in service.  His report of separation 
examination indicated that his hearing was the same as when 
he entered military service.  However, this finding was based 
on an audible voice test that is accepted today as rather 
unreliable in determining actual hearing loss.  Moreover, the 
absence of in-service evidence of hearing loss is not fatal 
to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

The veteran asserts that he has continually suffered with 
partial deafness since his service in the Korean War.  His 
current hearing loss was confirmed by the VA examination of 
July 1997 which meets the criteria of 38 C.F.R. § 3.385.  
While the record contains no specific medical opinion of a 
nexus between the veteran's current hearing loss disability 
and the veteran's combat service, the audiologist did note 
the veteran's 3 1/2 years of combat service in the infantry and 
a specific incident of acoustic trauma in service involving 
the back flash from a 57 recoilus rifle in the history 
portion of the examination report.  While the audiologist 
also noted that the veteran reported driving a truck for 
eight years and utilizing outboard motors, lawnmowers, and 
weedeaters, all of which may involve some noise exposure, the 
Board finds that the overall evidence suggests that it is at 
least as likely as not that the veteran's diminished hearing 
began following events during his active duty service. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Resolving all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection for hearing loss is warranted.

B.  Increased Evaluation for Residuals of a SFW to the Right 
Forearm.

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1995); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatiguability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As noted above, the veteran's residuals of a SFW to the right 
forearm is currently evaluated as muscle injury assessed as 
40 percent disabling under Code 5307, for severe limitation 
of the flexion of the fingers. As that is the highest 
evaluation assignable under Code 5307 (and the only 
applicable muscle injury code, 5308, pursuant to which 
limitation of extension of the fingers is evaluated, provides 
for a maximum evaluation of 30 percent),the Board has 
considered whether a higher evaluation may be assigned under 
any other potentially applicable diagnostic codes.

Potentially applicable diagnostic criteria for evaluating 
orthopedic disability are set forth below (all ratings are 
noted for the dominant or major extremity):

Code 5206.  Forearm, limitation of 
flexion of:
Flexion limited to 45 degrees; rate as 50 
percent disabling.
Flexion limited to 55 degrees; rate as 40 
percent disabling.

Code 5207.  Forearm, limitation of 
extension of:
Extension limited to 110 degrees; rate as 
50 percent disabling.
Extension limited to 100 degrees; rate as 
40 percent disabling.

Code 5208.  Forearm, flexion limited to 
100 degrees and extension to 45 degrees; 
rate as 20 percent disabling.

Code 5209.  Elbow, other impairment of 
Flail joint; rate as 60 percent 
disabling.

Code 5210.  Radius and ulna, nonunion of, 
with flail false joint; rate as 50 
percent disabling.

Code 5211.  Ulna, impairment of:
Nonunion in upper half, with false 
movement:
With loss of bone substance (1 inch (2.5 
centimeters) or more) and marked 
deformity; rate as 40 percent disabling.

Code 5212.  Radius, impairment of:
Nonunion in lower half, with false 
movement:
With loss of bone substance (1 inch (2.5 
centimeters) or more) and marked 
deformity; rate as 40 percent disabling.

Code 5213.  Supination and pronation, 
impairment of:
Loss of (bone fusion):
The hand fixed in supination or 
hyperpronation; rate as 40 percent 
disabling.
Limitation of pronation:
Motion lost beyond middle of arc; rate as 
30 percent disabling.
Limitation of supination:
To 30 degrees or less; rate as 10 percent 
disabling.

Code 5214.  Wrist, ankylosis of:
Unfavorable, in any degree of palmar 
flexion, or with ulnar or radial 
deviation; rate as 50 percent disabling.
Any other position, except favorable; 
rate as 40 percent disabling.
Favorable in 20 degrees to 30 degrees 
dorsiflexion; rate as 30 percent 
disabling.
* Note: Extremely unfavorable ankylosis 
will be rated as loss of use of hands 
under Code 5125.

Code 5215.  Wrist, limitation of motion 
of:
Dorsiflexion less than 15 degrees; rate 
as 10 percent disabling.
Palmar flexion limited in line with 
forearm; rate as 10 percent disabling.


38 C.F.R. § 4.71 (1999).

A review of the orthopedic codes noted above indicates that 
evaluation of the disability on the basis of limitation of 
motion under Codes 5213 or 5215 for the wrist and forearm 
would not warrant an evaluation in excess of 40 percent.  In 
order for the veteran to receive an evaluation in excess of 
40 percent, he would have to have significant limitation of 
motion in his right elbow joint (Codes 5206, 5207), a flail 
joint in the right elbow (Code 5209), nonunion of the radius 
or ulna bones (Codes 5210, 5211, 5212), or ankylosis of the 
wrist in an unfavorable position (Code 5214), none of which 
is shown.  The veteran has not claimed, nor does the 
objective evidence reflect, any service-connected disability 
affecting movement of his right elbow.  There is no objective 
evidence of, or of disability comparable to, a flail joint or 
nonunion of the radius or ulna.  While his right wrist has 
been fused to the point that radial and ulnar deviation is no 
longer possible, the objective evidence indicates that the 
veteran's right wrist is still capable of flexion and 
extension and his right forearm can pronate and supinate.  
Thus, ankylosis is not medically shown, and, even considering 
the veteran's complaints of flare-ups of pain and fatigue, 
there is no indication that he experiences right forearm and 
hand disability that is comparable to unfavorable ankylosis.  
Thus, a higher evaluation is not possible under the noted 
criteria, even when subjective complaints of pain and fatigue 
are considered.  

The veteran's neurological complaints concerning his right 
upper extremity have been determined by two different 
examiners in March 1998 to be the result of the veteran's 
diabetes mellitus, a nonservice-connected disability.  This 
finding is supported by the EMG of December 1997 and the 
veteran's own complaints which noted neuropathy in all of his 
extremities, not just his right forearm and hand.  Thus, this 
symptomatology cannot be considered in evaluating the 
service-connected disorder.  Moreover, while a symptomatic 
scar could warrant assignment of an additional 10 percent 
evaluation (Codes 7803, 7804, and 7805) in this case, the 
veteran's scars, themselves, are shown to be well healed and 
not symptomatic.  In any event, any symptoms that possibly 
could be associated with scars, such as pain deformity, and 
limited motion, have already been taken into consideration in 
assignment of the current 40 percent evaluation.  

As indicated above, recent evidence indicates that the 
veteran's residuals of a SFW to the right forearm include 
well-healed scars except for a muscle hernia over the mobile 
wad, some loss of grip strength, some limitation of motion in 
the right wrist and forearm to include inability to perform 
ulnar and radial deviation, and slight interference with 
radial circulation.  He subjectively complains of pain.  The 
Board finds that the current 40 percent evaluation under Code 
5307 adequately compensates the veteran for his overall 
disability picture, and that there simply is no lay or 
medical evidence that would establish symptomatology of his 
SFW to the right arm and hand that would warrant the grant of 
an evaluation in excess of 40 percent under any of the 
applicable diagnostic codes.

Based on the foregoing, the Board must conclude that an 
evaluation in excess of 40 percent for the residuals of his 
SFW to the right arm and hand is not warranted.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

ORDER

Service connection for bilateral hearing loss is granted.

An evaluation in excess of 40 percent for residuals of a SFW 
of the right hand and arm is denied.


REMAND

The last compensation examination that evaluated that 
residuals of the SFW to the veteran's abdomen and resection 
of the small intestine was conducted in July 1997.  Since 
that examination, the veteran has undergone surgery in 
October 1997 to repair a ventral hernia.  This surgical 
procedure resulted in complications from infection and 
further surgery was required.  The post-hospitalization 
records indicate the veteran's continued complaints of 
abdominal pain.  In January 1998, the outpatient examiner 
noted that the veteran's abdominal problems were of a 
complicated nature.  The last VA orthopedic examination in 
March 1998 failed to discussed the residuals of the veteran's 
SFW to the abdomen.  Under the circumstances, it appears that 
the veteran's abdominal problems have changed in nature and 
degree since his last VA compensation examination.  Thus, in 
order to provide an accurate picture of current 
symptomatology, new VA orthopedic and gastrointestinal 
examinations are required.

As regards the veteran's claim for a compensable evaluation 
for frostbite, the Board notes that, effective January 12, 
1998, the rating criteria for cold weather injuries at Code 
7122 were changed.  When a law or regulations change during 
the pendency of a veteran's appeal, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To date, the RO has not had 
the opportunity of adjudicating the veteran's claim for an 
increased rating of his pulmonary disorder under the recently 
finalized regulatory changes.  Further action, to include the 
RO's adjudication of the veteran's claim under the revised 
criteria, is need.  In the event such claim continued to be 
denied, notice to the veteran of the most recent rating 
criteria is also required so that he may respond with 
appropriate argument in support of his claim for an increased 
rating.  The Board also notes that VA examinations of the 
veteran's feet in recent years has failed to include 
radiological studies or examiners' opinions on the existence 
of changes to the bones of his feet as a result of his 
frostbite from the Korean War.  Therefore, a new VA 
examination will be required on remand.

Under these circumstances, the Board finds that further 
development is required, and the case is hereby REMANDED to 
the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all pertinent 
outstanding medical records from the VA 
Medical Center in Charleston, South 
Carolina, and any other source or 
facility identified by the veteran, dated 
from February 1998 to the present.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  

2.  Following completion of the above 
development, the veteran should be 
afforded VA orthopedic and 
gastrointestinal examinations.  The 
purpose of these examinations is to 
determine the full nature and extent of 
the veteran's service-connected residuals 
of a SFW to the abdomen, resection of the 
small intestine, and residuals of 
frostbite of the feet.  All necessary 
tests, studies, and consultations (to 
include a neurological consult) should be 
accomplished, and all clinical findings 
should be set forth in detail.  In regard 
to the veteran's feet, the orthopedic 
examiner should determine whether 
radiological studies are required to 
determine if any osteoporosis, 
subarticular punched out lesion, and/or 
osteoarthritis exists in the veteran's 
feet as a residual of his service-
connected cold weather injury.  If the 
examiner determines that radiological 
studies are not required, he or she 
should provide a reasons and bases for 
this decision.  The orthopedic examiner 
should specifically address the following 
in his or her report:

a.  Please describe in detail for 
the record the extent of the muscle 
damage and any residuals caused by 
the veteran's SFW to his abdomen.  
In your best medical judgment, would 
this muscle damage be characterized 
as slight, moderate, moderately 
severe, or severe?

b.  Please describe in detail, to 
include measurements, the veteran's 
service-connected scar(s) over his 
abdomen.  Are these scars painful on 
objective examination?  Is there any 
evidence of hernia or other defects?

c.  Does the veteran's feet evidence 
tissue loss, nail abnormalities, 
color changes, hyperhidrosis, 
osteoporosis, subarticular punched 
out lesion, and/or osteoarthritis as 
a result of his service-connected 
cold weather injury?

The gastrointestinal examiner should 
provide answers to the following 
questions in his or her report:

Please describe in detail any 
interference with absorption and 
nutrition and/or impairment with the 
veteran's health caused by his 
service-connected resection of the 
small intestine.

Each examiner must include the complete 
rationale for all conclusions reached in 
a typewritten report.  Each report should 
be associated with the claims file.

3.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is not undertaken, or is 
incomplete, including if a requested 
examination does not include all opinion 
requested, appropriate corrective action 
is to be implemented.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
an increased evaluations for his service-
connected disabilities.  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and all pertinent legal 
authority, specifically to include that 
cited to herein.  In adjudicating the 
veteran's claim for a compensable 
evaluation for residuals of frostbite, 
the RO should consider the former and the 
revised applicable schedular criteria, 
and apply the more favorable result (if 
any).  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

5.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished with an appropriate 
SSOC (to include citation to all 
additional laws and regulations 
considered) and given a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits sought 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



